Exhibit 10.15a
May 16, 2008
Jim Dowd
5179 Castle Rd.
La Canada, CA 91011
Dear Jim:
It is a pleasure to confirm the offer of employment made to you for the position
of Executive Vice President and Chief Credit Officer. The position reports to
Chris Myers, President and Chief Executive Officer.
I hope you find the following terms to be acceptable:

     
Position:
  Executive Vice President and Chief Credit Officer.
 
   
Salary:
  $280,000.00. You will be eligible for a Performance Review and salary increase
in April of 2009.
 
   
Sign On Bonus:
  $100,000.00. In the event that you leave Citizens Business Bank prior to
7/1/09, you will be responsible for the reimbursement of the signing bonus.
 
   
Stock Options:
  20,000 Stock Options upon Board approval in June 2008.
 
   
Car Allowance:
  $1,200.00 monthly.
 
   
Change of Control:
  Two year Change of Control.
 
   
Performance Compensation:
  You will be eligible to participate in the 2008 Performance Compensation Plan
payable in February 2009. You will have the potential to earn up to 75% of your
base salary. However, you will receive a minimum bonus guarantee of $100,000.00
payable in February 2009.
 
   
Deferred Compensation:
  You will be eligible to participate in the Deferred Compensation Plan. Details
will be provided to you upon hire.

 



--------------------------------------------------------------------------------



 



Page 2 of 3
Jim Dowd
May 16, 2008

     
Country Club:
  Country Club Membership (Bank will lend you money to purchase a club
membership at Annandale or other on a non-interest bearing note basis). If you
leave the bank you must do one of the following: (1) Repay our note (2) Sell
membership and give proceeds to Bank. Either of these will ‘retire’ the
membership debt obligation.) Bank will pay monthly dues and business expenses
for term of employment with CBB.
 
   
Start Date:
  On June 30, 2008

As a full-time regular employee you will be eligible to participate in the
Bank’s benefit plans. All benefits are based on your anticipated start date
indicated above.
You will be provided detailed information about your medical benefit options
shortly before your waiting period ends.

  •   Vacation         You will be eligible for twelve (12) days of vacation in
2008 and twenty (20) days of vacation in 2009.     •   Medical Insurance        
You will be eligible to participate in the Bank’s Benefits Plan on the first day
of the month following 30 days of continuous employment with the Bank.     •  
401(k) and Profit Sharing Plan         You will be eligible to participate in
the CVB Financial Corporation 401(k) portion of the plan on July 1, 2008 Profit
Sharing information will be provided to you.

Drug Test — We require a pre-employment drug test. The job offer will be
contingent on successfully passing the drug test. Please contact Human Resources
to schedule an appointment for a pre-employment drug test. The number is
(909) 483-7126.
At Will Statement — The employment relationship is based on the mutual consent
of the associate and Citizens Business Bank. Accordingly, at any time, either
the associate or the Bank can terminate the employment relationship at will,
with or without cause or advance notice.

 



--------------------------------------------------------------------------------



 



Page 3 of 3
Jim Dowd
May 16, 2008
Proprietary or Confidential Information — We would also like to confirm that we
are not hiring you to acquire any proprietary or confidential information of
your prior employers and ask that you neither bring any such information with
you nor disclose any such information during your employment with us. We also
want to ensure that your employment with the Company does not violate any
noncompetition, non-solicitation, nondisclosure, or proprietary information or
other similar agreements to which you may be bound. If you are bound by such an
agreement with a prior employer or anyone else, please give us a copy of that
agreement so that we can ensure that your employment with CBB will not violate
that agreement. By not providing us with such an agreement, you are representing
that no such agreement exists and that you will not be prevented from performing
any of your duties for CBB as a result of any agreement with or other
contractual or statutory obligation to (including, without limitation, any
noncompetition, proprietary information or nondisclosure agreement) any prior
employer or other person or entity.
Jim, please feel free to call me if you should have any questions or require
additional information. Please let me know whether you accept the offer no later
than May 22, 2008. If you do accept, as we hope, I ask that you sign and return
one copy of this letter. In the meantime, I would be glad to discuss any aspect
of it with you further.
Sincerely,
Christopher D. Myers
President and Chief Executive Officer
I have read this offer and accept the terms of the position described herein.

                     
Signature
          Date        
 
 
 
         
 
   

 